PER CURIAM.
The appellant filed a bill for a declaratory judgment pursuant to the provisions of the Federal Declaratory Judgment Act (Act of June 14, 1934, 48 Stat. 955, Jud. Code, Sec. 274d, 28 U.S.C. § 400, 28 U.S. C.A. § 400) and for an accounting against the appellee, whereby the appellant sought to have its rights and the rights of the appellee, growing out of a long course of dealing between the parties respectively as principal and agent, determined and adjudicated. The court below dismissed the bill upon the ground that a declaratory judgment would serve no useful purpose since all of the rights of the appellant might be preserved to it and determined in an action at law pending in the District Court of the United States for the Eastern District of Pennsylvania, brought by the appellee against the appellant.
The appeal was argued before this court but within a short time thereafter the action at law referred to (Pierce v. Connecticut General Life Insurance Company,1 District Court, Eastern District of Pennsylvania, June Term, 1937, No. 20,022) was tried and resulted in a verdict and a judgment in favor of the appellant, the appellant, however, having tendered to the appellee $707.75 which it admitted was due to the appellee. The questions presented for our consideration by the pending appeal were all presented in the action at law and have been rendered moot by the adjudication in that action of the rights of the parties.
Accordingly the appeal is dismissed.

No opinion for publication.